           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION

NICOLE WATTS,
       Plaintiff,
v.                                                 Case No. 4:21-cv-170-AW-MAF
MELINDA N. COONROD, et al.,
     Defendants.
_______________________________/
         ORDER ADOPTING REPORT AND RECOMMENDATION

       I have considered the magistrate judge’s June 4 report and recommendation.

ECF No. 6. I have also considered de novo the issues raised in Watts’s objections.

ECF No. 7.

       I have determined the report and recommendation should be adopted, and it

is adopted and incorporated into this order. The clerk will enter a judgment that says,

“This action is dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).” The clerk will

then close the file.

       SO ORDERED on June 23, 2021.

                                        s/ Allen Winsor
                                        United States District Judge
